Citation Nr: 0725353	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a benign tumor, 
also claimed as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for a 
benign tumor and found that new and material evidence had not 
been submitted to reopen a claim for COPD.  In April 2007, 
the veteran testified at a travel board hearing held at the 
RO.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's benign tumor was incurred in or aggravated by 
his active service or is due to herbicide exposure.

2.  The veteran did not appeal a March 1989 rating decision 
that denied service connection for COPD.

3.  Evidence added to the record since the March 1989 final 
decision does not, by itself or when considered with previous 
evidence of the record, relate to an unestablished fact 
necessary to substantiate the appellant's claim and does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  Service connection for a benign tumor is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The March 1989 rating decision that denied service 
connection for COPD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

3.  New and material evidence has not been received to reopen 
a claim for service connection for COPD.  38 U.S.C.A §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2004 and March 2006; 
rating decisions in March 1989 and December 2004; and a 
statement of the case in May 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2006 
supplemental statement of the case.  The veteran received 
additional notification in April 2007.  However, the Board 
finds that issuance of a statement of the case is not 
required after the issuance of that notice letter, because no 
evidence has been added to the claims file subsequent to the 
December 2006 supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2006).

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for COPD as well as the evidence required by the underlying 
claim for service connection, further amended notice to the 
veteran would not provide a basis to grant this claim.  The 
Board again observes that the veteran and his representative 
have made no showing or allegation that the content of the 
notice resulted in any prejudice to the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In a statement dated in 
April 2007, the veteran stated that he had no additional 
evidence to submit in support of his claims.  VA has obtained 
a medical examination in relation to the veteran's claim for 
service connection for COPD.  However, with respect the claim 
for service connection for a benign tumor, the Board finds 
that VA is not obligated to provide an examination because 
the evidence does not establish that the veteran suffered an 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Entitlement to Service Connection for a Benign Tumor

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  However, even if the 
veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As an 
initial matter, the veteran contends he has a benign tumor, 
which is not a disease associated with exposure to herbicide 
agents.  Therefore, the presumption of service connection 
based on exposure to herbicide agents does not apply.

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, the competent 
medical evidence shows that the veteran developed a benign 
tumor after service which is not a chronic disease.  
Therefore, the presumption of service connection based on 
chronic diseases does not apply.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a benign tumor.

The veteran's service medical records include an August 1966 
entrance examination report that shows a "normal" clinical 
evaluation of the head.  A December 1967 record shows that 
the veteran was treated for a fragment wound of the left 
parietal area, one-half centimeter in length.  The wound was 
probed, debrided, and a small sliver of metal was removed.  
The wound was sutured and a pressure bandage was applied over 
a gauge dressing and he returned to duty in satisfactory 
condition.  A July 1968 note shows that he had a headache as 
a symptom of a viral infection.  The July 1969 separation 
examination report includes a normal clinical evaluation of 
the head and is void of findings, complaints, symptoms, or 
diagnoses attributable to a benign tumor.

In January 1989, the veteran underwent a VA Agent Orange 
examination.  He was diagnosed with a history of chronic 
headaches.

Private medical records show complaints of dizziness in 
January 1999.  He complained of severe headaches involving 
the left side temporal area in March 1999.  In response to 
complaints of an altered mental status and dizziness, an MRI 
of the head was performed in September 2003 which revealed a 
large irregular enhancing mass in the posterior fossa.  In 
October 2003, a suboccipital craniectomy and C1 and C2 
laminectomy were performed.  The tumor was later diagnosed as 
a four ventricle tumor ependymoma.  A post-operative brain 
MRI showed that a substantial portion of his tumor had been 
removed.  A November 2003 speech therapy evaluation note 
shows that he began noticing difficulties reading road signs 
in August 2003 and that an MRI revealed a benign fourth 
ventricular cranial tumor.

The veteran's benign tumor diagnosis was made over thirty-
three years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran developed a benign tumor, 
the record does not include a competent medical opinion 
linking the condition to the veteran's active duty.  While 
the service medical records show that the veteran sustained a 
minor head injury in service, the competent medical evidence 
does not show nor does the veteran suggest that the benign 
tumor is etiologically related to his head injury in service.  
Furthermore, the service medical records are void of any 
findings, symptoms, complaints, or diagnoses attributable to 
a benign tumor.  In the absence of competent medical evidence 
linking any benign tumor to service, service connection must 
be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed condition.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
his benign tumor began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a benign tumor was incurred in or aggravated by 
service.  Furthermore, the competent medical evidence does 
not show that the veteran has been diagnosed with a disease 
that is presumed to be the result of exposure to herbicides.  
The competent medical evidence does not otherwise show that 
the benign tumor is the result of the veteran's service or of 
exposure to herbicides.  Therefore, service connection for a 
benign tumor, also claimed as due to herbicide exposure, is 
denied.
New and Material Evidence

In a decision dated in March 1989, the RO denied the 
veteran's claim for service connection for COPD.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the March 1989 decision became 
final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in March 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence before VA at the time of the March 1989 rating 
decision consisted of service medical records and a VA 
examination report.  The RO found that the veteran's COPD was 
not related to Agent Orange exposure.

The service medical records show treatment of asthmatic 
bronchitis in September 1966.  The July 1969 separation 
examination report is void of findings, complaints, symptoms, 
or diagnosis of a lung condition and a clinical evaluation of 
the lungs was "normal."

The evidence submitted to VA after the March 1989 rating 
decision includes private medical records dated from July 
2003 to July 2004; testimony presented by the veteran and his 
wife at a personal hearing in April 2007; articles related to 
brain tumor and herbicide exposure; a September 2000 decision 
of the Social Security Administration (SSA); SSA medical 
records that include previously submitted private treatment 
records; additional private treatment records dated from 
February 1995 to June 2000; and a functional capacity 
assessment dated in August 2000.  The new evidence shows that 
the veteran currently has COPD.  This was established at the 
time of the previous final decision.  None of the new 
evidence links the veteran's current COPD to service.  At the 
April 2007 hearing, the veteran testified that someone at VA 
told him that his "lungs have been burnt by chemicals" 
almost twenty years ago.  However, it is unclear whether this 
opinion was provided by a VA physician and he testified that 
he received only private treatment for his tumor.  
Furthermore, in April 2007 he stated that he had no 
additional evidence to submit in support of his claim.  Here, 
the new evidence is not material because it does not relate 
to an unestablished fact necessary to substantiate a claim 
and does not raise a reasonably possibility of substantiating 
the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the March 1989 rating decision denying the veteran's claim 
for service connection for COPD.

The Board finds that the additional evidence submitted after 
the March 1989 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed COPD was incurred in or 
aggravated by service, is proximately due to or the result of 
some disease or injury incurred in or aggravated by service, 
or is due to herbicide exposure during his active service.

The lay statements from the veteran, including testimony at 
the personal hearing, are redundant of previously considered 
contentions from the veteran and therefore are not new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The contentions raised are essentially the same as those 
previously made by the veteran to VA.  The Board also finds 
that they are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the evidence is not new.  His statements are 
not material to the critical issues in this case of whether 
the veteran's current respiratory disability is related to 
his active duty.  See Moray v. Brown, 5 Vet. App.  211 
(1993).  Therefore, the Board finds that new and material 
evidence has not been submitted and the veteran's claim is 
not reopened.


ORDER

Service connection for a benign tumor, also claimed as due to 
herbicide exposure, is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
COPD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


